Case 5:17-cv-01918-DDP-SP Document 70 Filed 09/09/19 Page 1 of 7 Page ID #:1187



  1

  2

  3

  4

  5

  6

  7

  8
                            UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10

 11
      STEVEN DE LA CRUZ and CYNTHIA                 Case No.: 5:17-CV-01918-DDP-SP
 12 MEGGS, on behalf of themselves, all
      others similarly situated, and on behalf of
 13
      the general public,                           ORDER GRANTING PLAINTIFFS’
 14                                                 UNOPPOSED MOTION FOR FINAL
                         Plaintiffs,                APPROVAL OF CLASS ACTION
 15                                                 SETTLEMENT
            vs.
 16                                                 [Dkt. No. 66]
 17 THERMO FISHER SCIENTIFIC, INC.;
    MICROGENICS CORPORATION; and
 18 DOES 1-100,

 19                      Defendants.
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                 Case No. 5:17-CV-01918-DDP-SP
                   ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS
                                       ACTION SETTLEMENT
Case 5:17-cv-01918-DDP-SP Document 70 Filed 09/09/19 Page 2 of 7 Page ID #:1188



  1 I.       RECITALS
  2          This matter came on for hearing on July 29, 2019, in Courtroom 9C of the above-
  3 captioned Court on Plaintiffs’ unopposed Motion for Final Approval of Class Action
  4 Settlement in the putative class action (the “Action”) currently pending before this
  5 Court.
  6          Having received and considered the Parties’ Amended Joint Stipulation of Class
  7 Settlement and Release (Dkt. No. 54, filed Mar. 21, 2019) (hereinafter referred to as
  8 “Joint Stipulation” or “Settlement Agreement”), which together with the exhibits
  9 annexed thereto, set forth the terms and conditions for a proposed settlement and entry
 10 of judgment upon the terms and conditions set forth therein, the supporting papers filed
 11 by the Parties, and the evidence and argument received by the Court in conjunction
 12 with the Motion for Preliminary Approval of Class Action Settlement, and the instant
 13 Motion for Final Approval of Class Action Settlement, the Court grants final approval
 14 of the Settlement Agreement and HEREBY ORDERS AND MAKES THE
 15 FOLLOWING DETERMINATIONS:
 16 II.      FINDINGS
 17          After review and consideration of the Settlement Agreement (Dkt. No. 54) and
 18 Plaintiffs’ Motion for Final Approval of Class Action Settlement and the papers in
 19 support thereof, the Court hereby finds and orders as follows:
 20          1.      Pursuant to the Order Granting Motion for Preliminary Approval of
 21                  Class Action Settlement (Dkt. No. 61), a Notice of Class Action
 22                  Settlement (“Class Notice”) was mailed to 3,443 members of the Class
 23                  (“Class Members”) by first-class U.S. Mail on May 9, 2019. Two
 24                  additional class members were identified on May 28, 2019 and
 25                  included, increasing the total number of Settlement Class Members to
 26                  3,445.
 27          2.      The Court finds that distribution of the Class Notice in the manner set
 28
                                              –1–                       5:17-CV-01918-DDP-SP
          ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                           SETTLEMENT
Case 5:17-cv-01918-DDP-SP Document 70 Filed 09/09/19 Page 3 of 7 Page ID #:1189



  1                forth in the preliminary approval order and the Settlement Agreement
  2                constitutes the best notice practicable under the circumstances, and
  3                constituted valid, due and sufficient notice to all Class Members,
  4                complying fully with the requirements of Rule 23 of the Federal Rules
  5                of Civil Procedure, the Constitution of the United States, and any other
  6                applicable laws. The Class Notice procedure set forth in the Settlement
  7                Agreement provides a means of notice reasonably calculated to apprise
  8                the Class Members of the pendency of the action and the proposed
  9                settlement, and thereby meets the requirements of Rule 23(c)(2) of the
 10                Federal Rules of Civil Procedure, as well as due process under the
 11                United States Constitution, and any other applicable law, and
 12                constitutes due and sufficient notice to all Class Members.
 13       3.       The Class Notice informed the Class Members of the terms of the
 14                Settlement, of their right to submit objections, if any, and to appear in
 15                person or by counsel at the final approval hearing and to be heard
 16                regarding approval of the settlement, of their right to request exclusion
 17                from the Class and the settlement, and of the date set for the Final
 18                Approval hearing. Adequate periods of time were provided by each of
 19                these procedures. No member of the Class filed a written objection to
 20                the proposed Settlement as part of this notice process or stated an
 21                intention to appear at the final approval hearing. Five Class Members
 22                validly requested exclusion from the Class and the Settlement. These
 23                five individuals represent 0.15% of the Class Members.
 24       4.       The Court finds and determines that the notice procedure afforded
 25                adequate protections to Class Members and provides the basis for the
 26                Court to make an informed decision regarding approval of the
 27                Settlement based on the responses of Class Members. The Court finds
 28
                                            –2–                       5:17-CV-01918-DDP-SP
        ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                         SETTLEMENT
Case 5:17-cv-01918-DDP-SP Document 70 Filed 09/09/19 Page 4 of 7 Page ID #:1190



  1                and determines that the Class Notice was the best notice practicable,
  2                which satisfied the requirements of law and due process.
  3       5.       Solely for the purpose of settlement in accordance with the Settlement
  4                Agreement, the Court finds that the requirements of Rule 23 of the
  5                Federal Rules of Civil Procedure and other laws and rules applicable to
  6                settlement approval of class actions have been satisfied, and the Court
  7                hereby certifies the following Class: All individuals employed by
  8                Thermo Fisher Scientific Inc. or any of its subsidiaries or affiliates,
  9                including but not limited to Microgenics Corporation, in any non-
 10                exempt position in the state of California at any point during the time
 11                period of March 6, 2013 through January 17, 2019. (Dkt. No. 54).
 12       6.       Pursuant to the Settlement Agreement, and for settlement purposes
 13                only, the Court further finds as to the Class that:
 14                    a.    The Class is so numerous that joinder of all members is
 15                          impracticable;
 16                    b.    There are questions of law or fact common to the Class which
 17                          predominate over the questions affecting only individual
 18                          members;
 19                    c.    The claims of the Class Representatives are typical of the
 20                          claims of the Class that the Class Representatives seek to
 21                          certify;
 22                    d.    The Class Representatives, Plaintiffs Steven De La Cruz and
 23                          Cynthia Meggs, will fairly and adequately protect the
 24                          interests of the Class and are, therefore, appointed as the
 25                          representatives of the Class;
 26                    e.    Class Counsel, Mara Law Firm, PC (formerly The Turley &
 27                          Mara Law Firm, APLC) and Setareh Law Group, will fairly
 28
                                            –3–                       5:17-CV-01918-DDP-SP
        ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                         SETTLEMENT
Case 5:17-cv-01918-DDP-SP Document 70 Filed 09/09/19 Page 5 of 7 Page ID #:1191



  1                          and adequately protect the interests of the Class and are
  2                          qualified to represent the Class and are, therefore, appointed
  3                          as attorneys for the Class for purposes of settlement; and
  4                    f.    Certification of the Class is superior to other available
  5                          methods for fair and efficient adjudication of the
  6                          controversy.
  7       7.       The Court has considered the In re Bluetooth Products Liability
  8                Litigation (“Bluetooth”) (9th Cir. 2011) 654 F.3d 935, 946, factors. The
  9                Court finds that Class Counsel is not receiving a disproportionate
 10                distribution of the Settlement. Moreover, if the amount of fees awarded
 11                is less than the amount requested by Class Counsel, the difference will
 12                become a part of the Net Settlement Amount which will be distributed
 13                to Participating Class Members as part of their Settlement Payments.
 14       8.       The Court finds that the Settlement is fair when compared to the
 15                strength of Plaintiffs’ case, Defendants’ defenses, the risks involved in
 16                further litigation and maintaining class status throughout the litigation,
 17                and the amount offered in settlement.
 18       9.       The Court finds that the Parties conducted adequate investigation and
 19                research, and that their attorneys were able to reasonably evaluate their
 20                respective positions. The Court finds that the Settlement was reached
 21                as a result of informed and non-collusive arm’s-length negotiation.
 22       10.      The Court finds that Class Counsel has extensive experience acting as
 23                class counsel in complex class action cases and their view on the
 24                reasonableness of the settlement was therefore given its due weight.
 25                The Court further finds that the Class’ reaction to the settlement – with
 26                no objections and five requests for exclusion – weighs in favor of
 27                granting Final Approval of the Settlement.
 28
                                            –4–                       5:17-CV-01918-DDP-SP
        ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                         SETTLEMENT
Case 5:17-cv-01918-DDP-SP Document 70 Filed 09/09/19 Page 6 of 7 Page ID #:1192



  1          11.      The Settlement Agreement is not an admission by Defendants, nor is
  2                   this Order a finding of the validity of any allegations or of any
  3                   wrongdoing by Defendants. Neither this Order, the Settlement, nor any
  4                   document referred to herein, nor any action taken to carry out the
  5                   Settlement, shall be construed or deemed an admission of liability,
  6                   culpability, negligence, or wrongdoing on the part of Defendants.
  7          12.      The Court finds and determines that the individual Settlement Payments
  8                   to be paid to each Participating Class Member as provided for by the
  9                   Settlement are fair and reasonable.
 10 III.     ORDER
 11          IT IS HEREBY ORDERED as follows:
 12          1.       The Court hereby grants final approval, and orders the payment of the
 13                   individual Settlement Payments to the Participating Class Members in
 14                   accordance with the terms of the Settlement.
 15          2.       Due to the fact that the State of California’s Department of Industrial
 16                   Relations no longer accepts unclaimed settlement funds from third-party
 17                   settlement administrators, CPT Group, Inc. is ordered to remit money
 18                   attributable to cancelled settlement checks to the California State
 19                   Controller in the name of each Settlement Class Member who did not
 20                   cash the settlement check or whose check was undeliverable.
 21          3.       The Settlement Administration costs in the amount of $22,500 are
 22                   approved and ordered paid to CPT Group, Inc. in accordance with the
 23                   terms of the Settlement Agreement 1.
 24
 25
      1
 26   The Court determines by a separate order the requests by Plaintiffs, the Class
    Representatives, through Class Counsel, for the payment of the general release
 27 payments, Class Counsel’s Attorneys’ Fees and Costs. Any court order regarding the
    application of these payments shall in no way disturb or affect this Order and shall be
 28 considered separate from this Order.
                                               –5–                       5:17-CV-01918-DDP-SP
           ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                            SETTLEMENT
Case 5:17-cv-01918-DDP-SP Document 70 Filed 09/09/19 Page 7 of 7 Page ID #:1193



  1        4.       Defendants shall have no further liability for costs, expenses, interest,
  2                 attorneys’ fees, or for any other charge, expense, or liability, except as
  3                 provided for in the Settlement Agreement.
  4        5.       The Class Representatives and all Participating Class Members are
  5                 permanently barred and enjoined from prosecuting against Defendants,
  6                 and any of the other Released Parties, any of the Released Claims as
  7                 defined in the Settlement Agreement.
  8        6.       Without affecting the finality of this Order in any way, the Court retains
  9                 jurisdiction of all matters relating to the interpretation, administration,
 10                 implementation, effectuation and enforcement of this order and the
 11                 Settlement.
 12        7.       Nothing in this Order shall preclude any action to enforce the Parties’
 13                 obligations pursuant to the Settlement Agreement or pursuant to this
 14                 Order, including the requirement that Defendants make payments to
 15                 Participating Class Members in accordance with the Settlement.
 16        8.       The Court hereby enters final judgment in this case in accordance with
 17                 the terms of the Settlement Agreement, Order Granting Motion for
 18                 Preliminary Approval of Class Settlement, and this Order.
 19        9.       This Order shall constitute a final judgment.
 20        10.      The Parties shall bear their own costs and attorneys’ fees except as
 21                 otherwise provided by the Settlement Agreement and this Order.
 22
 23 IT IS SO
 24
 25 ORDERED. Dated:                                _____________________________
                                                   Hon. Dean D. Pregerson
 26                                                United States District Court Judge
      9/9/2019
 27
 28
                                             –6–                       5:17-CV-01918-DDP-SP
         ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                          SETTLEMENT
